Citation Nr: 0212337	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for pes planus.  

2.  Entitlement to service connection for bilateral knee 
arthritis, status post bilateral knee replacements; bilateral 
ankle disorders, including arthritis; and arthritis of the 
feet, hips, back and arms as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In a June 1945 decision, the Board denied entitlement to 
service connection for bilateral pes planus.  

2.  Evidence received subsequent to the June 1945 decision of 
the Board consists of recent treatment records and when 
considered with evidence earlier of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran is not service connected for pes planus.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the June 
1945 decision of the Board is not new and material, the claim 
is not reopened and the June 1945 Board decision is final.  
38 U.S.C.A. §5108, 7104 (West 1991 & Supp. 1997); 
38 C.F.R. § 3.156 (a) (2001).

2.  The criteria to establish service connection for 
bilateral knee arthritis, status post bilateral knee 
replacement; bilateral ankle disorders, including arthritis; 
and arthritis of the feet, hips, back and arms; as secondary 
to a service connected disability, have not been met.  
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also applicable to cases 
involving applications to reopen a previously denied claim on 
the basis of new and material evidence.  Quartuccio v. 
Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  The RO 
has had the opportunity to review the veteran's claim in 
conjunction with the new legislation.  The veteran was 
notified of its provisions in a supplemental statement of the 
case furnished in January 2002, and the Board finds that all 
pertinent evidence has been obtained and the veteran has been 
informed of the criteria necessary to establish his claim.  
Therefore, the Board finds that it may proceed with a 
decision.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


Pes planus

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Further, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for bilateral pes planus was previously 
denied by the Board in a June 1945 decision.  That decision 
is final, except that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
If it is determined that new and material evidence has been 
submitted, then the underlying claim is reconsidered based on 
all the evidence of record.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the Board's June 1945 
decision included, among other things, the service medical 
records that showed that the veteran had second degree pes 
planus at the time he was examined for entry upon active 
duty, third decree pes planus while on active duty in 
February 1944, and mild pes planus at the time he was 
examined by VA in November 1944.  Also of record was a 
statement from the veteran's private doctor, dated in April 
1945, that the veteran had third degree pes planus.  The 
Board noted this statement, but found that the veteran's 
disorder had not been aggravated while he was on active duty 
and denied the claim.

Evidence submitted by the veteran with his application to 
reopen his claim for service connection for pes planus 
includes private treatment records, dated in the 1990's, that 
show treatment for various orthopedic disorders.  These 
records, however, are primarily concerned with the veteran's 
knee surgeries and do not describe in any way how the 
veteran's pes planus may have been aggravated by service.  
Evidence which in no way addresses the criteria by which 
service connection may be established in a given case, cannot 
be considered to bear directly and substantially upon the 
specific matter under consideration, or which by itself or in 
connection with evidence previously assembled to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, this evidence 
may not be considered new and material and the application to 
reopen the claim for service connection for pes planus must 
be denied.  


Secondary Service Connection for
Disability of the Feet, Ankles, Knees,
Hips, Back and Arms

The veteran is claiming service connection for multiple 
disabilities on the basis that they are due to his pes 
planus.  In this regard, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In this case, service connection is not currently in effect 
for any disability, including pes planus.  Without service 
connection having been granted for any disability, the 
threshold requirements of the pertinent governing criteria 
for service connection for a disability as due to another 
disability cannot be satisfied.  Therefore, the Board 
concludes that the claim of entitlement to service connection 
for bilateral knee arthritis, status post bilateral knee 
replacements; bilateral ankle disorders, including arthritis; 
and arthritis of the feet, hips, back and arms as secondary 
to pes planus must be denied by operation of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for pes planus, and the 
appeal is denied.  

Service connection for bilateral knee arthritis, status post 
bilateral knee replacements; bilateral ankle disorders, 
including arthritis; and arthritis of the feet, hips, back 
and arms as secondary to pes planus, is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

